FIRST INVESTORS INCOME FUNDS 55 Broadway New York, New York 10006 212-858-8000 February 1, 2013 VIA EDGAR Securities and Exchange Commission treet, N. E. Washington, D.C.20549 Re: First Investors Income Funds File Nos. 002-89287 and 811-03967 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, I hereby certify that the definitive form of statutory prospectus and statement of additional information used with respect to First Investors Income Funds does not differ from that contained in Post-Effective Amendment No. 48 to its Registration Statement on Form N-1A, which was electronically filed with the Securities and Exchange Commission on January 28, 2013. If you have any questions or comments concerning the filing, please contact me at 732-510-4345. Very truly yours, /s/ Mary Carty Mary Carty Secretary of First Investors Equity Funds
